Citation Nr: 1235684	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right shoulder strain.

3.  Entitlement to service connection for right thumb strain.

4.  Entitlement to service connection for retropatellar pain syndrome.  

5.  Entitlement to an initial disability rating in excess of 10 percent for osteophytosis of the right knee (right knee disability).

6.  Entitlement to an initial disability rating in excess of 10 percent for osteophytosis of the left knee (left knee disability).

7.  Entitlement to an initial compensable disability rating for tension headaches.

8.  Entitlement to an initial compensable disability rating for left third rib costosternal condritis.  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file is currently at the Houston, Texas, RO.  

The Veteran testified at a December 2008 hearing before an RO Decision Review Officer (DRO), and at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  Transcripts of both hearings are associated with the claims file. 

FINDINGS OF FACT

1.  In August 2012, prior to promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw his appeals for entitlement to service connection for hypertension, right shoulder strain, right thumb strain, and right retropatellar pain syndrome.  

2.  Throughout the initial rating period, the Veteran's right knee disability has been manifested by flexion limited to no less than 95 degrees, with full extension, and pain on motion.

3.  Throughout the initial rating period, the Veteran's right knee disability has been manifested by frequent episodes of locking, pain and effusion into the joint.

4.  Beginning July 17, 2012, the Veteran has slight instability of the right knee.  

5.  For the initial rating period, the Veteran's left knee disability has been manifested by flexion limited to no less than 90 degrees, with full extension, and pain on motion.

6.  Throughout the initial rating period, the Veteran's left knee disability has been manifested by frequent episodes of locking, pain and effusion into the joint.

7.  Throughout the initial rating period, the Veteran's migraines were manifested by characteristic prostrating attacks occurring on average once monthly over several months.

8.  Throughout the initial rating period, the Veteran's service-connected left third rib costochondritis has been manifested by impairment that is analogous to mild impairment of Muscle Group XXI.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right shoulder strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right thumb strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for retropatellar pain syndrome of the right knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The components of the Veteran's right knee disability warrant a 20 percent rating, but not higher, for locking, pain and effusion into the joint, and a 10 percent rating, but not higher, beginning July 17, 2012, for instability or the right knee joint, but a rating in excess of 10 percent for painful or limitation of motion is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).

6.  The components of the Veteran's left knee disability warrant a 20 percent rating, but not higher, for locking, pain and effusion into the joint, but a rating in excess of 10 percent for painful or limitation of motion is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).

7.  The criteria for a 30 percent rating, throughout the period on appeal, for headaches have been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.124a, Diagnostic Code 8100 (2011).

8.  The criteria for a 10 percent disability rating, but not higher, for costochondritis have been met throughout the period of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.73, Diagnostic Code 5299-5297, 5321 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In the present case, the Veteran testified at an August 2012 Travel Board hearing and stated that he wished to withdraw his appeal for service connection for hypertension, right shoulder strain, right thumb strain, and right retropatellar pain syndrome.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and the appeal as to those four issues must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by correspondence dated in September 2007 and May 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the underlying service connection claims for his bilateral knees, tension headaches, and rib disability, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to a paper claims file, the Veteran also has an electronic file, known as a Virtual VA file.  The Board has also reviewed the evidence in the electronic file in deciding this claim.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in December 2010 and July 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since those examinations.  

Accordingly, the Board will address the merits of the Veteran's claim.  

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Bilateral Knees

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Tension Headaches

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Left Third Rib

In the rating decision on appeal, the RO initially evaluated the Veteran's costochondritis under Diagnostic Code 5299-5297.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5297 pertains to removal of ribs.  38 C.F.R. § 4.71a.  This Diagnostic Code provides that removal of ribs will be rated on the number of ribs removed.  

The Veteran has had no ribs removed; there are no findings of disability equivalent to removal of any ribs; and he does not have synovitis or arthritis.  Accordingly, the Board finds that the Veteran's disability is better evaluated under Diagnostic 
Code 5321.  38 C.F.R. § 4.73.  This Diagnostic Code provides for evaluation of impairment of Muscle Group XXI, muscles of respiration, and thoracic muscle group.  

Impairment of Muscle Group XXI is rated on the severity of the injury manifested.  For slight injury, a noncompensable rating is assigned.  A moderate injury warrants a 10 percent rating.  A (maximum) 20 percent rating is warranted for severe or moderately severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Analysis

Bilateral Knees

By way of background, the Veteran was originally awarded service connection for his bilateral knee disability in an October 2007 rating decision.  He was awarded a 10 percent rating in each knee based upon x-ray evidence of arthritis under Diagnostic Code 5003.  The Veteran appealed the rating assigned and requested that his retropatellar pain syndrome of the right knee was also considered.  

Following his claim, the Veteran was afforded a VA examination in October 2007, during which he reported continued bilateral knee pain.  He endorsed weakness, locking, stiffness, and swelling in the left knee, and instability in both knees.  During a flare-up, usually following exercise, the Veteran identified the pain as being 6 out of 10, with 10 being the most severe pain.  He advised that he uses a left knee brace, but is not otherwise inhibited from performing his occupational tasks or daily activities.  The examiner noted the Veteran's history of arthroscopic surgery on the left knee, which was performed in May 2007.  

Physical examination of the knees revealed flexion to 125 degrees bilaterally (limited by body habitus), with extension to 0 degrees.  The examiner indicated that McMurray, drawer, and Lachman testing were within normal limits, and there was no change in motion following repetitive motion in the bilateral knees.  The Veteran endorsed pain upon flexion beginning at 110 degrees in both knees, but there was no additional weakness or tenderness noted during this examination.  

X-ray of the knees revealed no appreciable narrowing of the joint spaces.  There were minimal osteophytosis of the intercondylar of both knees and also on the medial side of the left knee joint.  There was no evidence of loose bodies or joint effusion seen in either knee.  

As noted above, the Veteran appeared and testified at a DRO hearing in December 2008, during which he testified to experiencing swelling, stiffness, locking, cracking, and pain in the bilateral knees.  With regards to the locking, he described it as occurring when he ascends or descends stairs, or if he is in a seating position for a long period of time.  If he stands up and his knees are locked, he will have to sit down and "massage things back into place."  He further described the pain as occurring in his kneecaps, inside the left knee, and down the back of his knees.  The Veteran indicated that on a regular basis, his knees have given out on him, and have even caused him to fall down.  He endorsed wearing knee braces, and that his pain has been constant within the past year.  He stated that the severity of his knee problems prevent him from the active lifestyle he was used to prior to these disabilities.  

The Veteran was afforded another VA examination in January 2009, during which he reported similar symptoms as in his December 2008 DRO hearing.  He specifically indicated that he cannot run due to his bilateral knee disabilities.  He stated that he uses a brace on both knees when needed.  

Range of motion testing revealed flexion to 120 degrees, bilaterally, and extension to 0 degrees.  The examiner noted the Veteran had pain at the end of flexion.  He noted normal stability, with negative McMurray, Lachman, and drawer testing.  There was no weakness noted, but the examiner found evidence of mild tenderness over the medial joint line, bilaterally.  There was no redness, abnormal movement, guarding, or deformities indicated.  The examiner found no additional decreased range of motion or function in the bilateral knees following the repetitive movement.  He diagnosed the Veteran as having post-operative residuals of the left knee and osteophytosis of the bilateral knees with retropatellar pain syndrome.

The Veteran was afforded another VA examination in January 2010.  Range of motion testing revealed bilateral flexion to 140 degrees, and extension to 0 degrees.  The Veteran was able to squat and arise without mild discomfort.  There was no evidence of pain with passive range of motion.  The examiner found no evidence of heat, redness, swelling, or tenderness in either knee.  He indicated that the stability of both knees was intact, and he has crepitus in both knees.  Following repetition, there was no addition limitation found due to pain, fatigue, weakness, incoordination, or lack of endurance.  Following review of the Veteran's MRI and x-ray reports, the examiner diagnosed the Veteran as having chondromalacia of the left knee, status-post arthroscopic removal of a loose body and trochlear microfracture/abrasion chondroplasty, and Baker's cyst with small effusion in the right knee.  

The Veteran underwent another VA examination in December 2010, during which his continued bilateral knee pain, aching, and stiffness was noted.  Physical examination revealed full range of motion in both knees with flexion to 140 degrees, and extension to 0 degrees.  Stability of both knees was intact with negative McMurray and Lachman's testing.  There was no additional limitation noted after three repetitions of movement due to pain, fatigue, incoordination, weakness, or lack of endurance.

Of record is a July 2012 Disability Benefits Questionnaire (DBQ) assessing the current severity of the Veteran's bilateral knee disability.  He reported increased pain with prolonged standing or sitting, and required braces on both knees for stability reasons.  Right knee flexion was to 140 degrees, with pain at 95 degrees, and left knee flexion was to 140 degrees, with pain at 90 degrees.  Extension in both knees was to 0 degrees.  After repetitive use, the Veteran still had 140 degrees of flexion and 0 degrees of extension in each knee.  The examiner found no additional limitation of motion in the bilateral knees following repetition, but did note additional functional impairment in the form of excess fatigability (standing or sitting), pain on movement, a right knee instability of station.  

The examiner further noted tenderness or pain to palpation for joint line or soft tissues in both knees.  Stability testing was normal in both knees, with a slight instability noted in the right knee, but the examiner found no evidence or history of recurrent patellar subluxation/dislocation in either knee.  The examiner indicated that the Veteran had a history of a meniscus condition in the form of frequent episodes of joint pain (both knees) and effusion (left knee).  The examiner found no x-ray evidence of patellar subluxation.  

During the August 2012 hearing, the Veteran testified to feeling increasing instability in his bilateral knees, and this instability increases when he does not wear his braces.  He also reported that his knees occasionally give way.  

The Veteran continues to seek treatment for his bilateral knee disability at the VA Medical Center.  The Board has reviewed these records, and considered them in conjunction with his increased rating claims.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent in each knee for painful motion with evidence of arthritis of the joints.  At their worst and with consideration of painful motion, his right knee flexion is limited to 95 degrees and to 90 degrees in the left knee.  The Veteran has full extension in both knees.  This would warrant a noncompensable rating under Diagnostic Code 5260 for limitation of motion.  As noted above, the 10 percent rating in each knee is based upon painful motion under Diagnostic Code 5003.  

The Board finds, however, that it would not be pyramiding to award the Veteran's a separate, 20 percent rating in each knee for episodes of locking, pain, and effusion in the bilateral knee joints.  Indeed, the Veteran is not shown to have dislocated cartilage in either knee, but his competently reported symptoms and complaints are most analogous to those identified under Diagnostic Code 5258.  This is the maximum rating under this rating criteria.  

In addition, the Board finds that the Veteran is entitled to a separate 10 percent rating, but not more, for slight instability in the right knee beginning July 17, 2012.  During the July 2012 VA examination, the Veteran was noted to have normal stability testing in both knees, but with a slight instability appreciated in the right knee.  There was no evidence of recurrent subluxation in either knee, nor was there any instability of the left knee shown.  The examiner indicated that the right knee instability was no more than slight in nature.  

The Board has considered whether either knee warranted a separate rating for instability of the knee joint prior to July 17, 2012, and whether a separate rating was warranted for the left knee beginning at that time.  A review of the record shows the Veteran's subjective complaints of lateral instability and giving way prior to July 17, 2012, in both knees, but the objective evidence of record does not fully support his subjective complaints.  Although the Veteran complained of what he perceived as instability prior to July 17, 2012, all stability testing in both knees was within normal limits.  Finally, at no time during the appeal period has the Veteran been clinical shown to have instability or recurrent subluxation of the left knee joint to warrant a separate compensable rating under Diagnostic Code 5257.  

While there was painful motion noted during the VA examinations, there was no evidence of additional limitation of motion due to pain, weakness or instability.  The record also does not demonstrate loss of range motion upon repetition.  The most restrictive range of motion indicated by the evidence does not support a separate compensable rating for limitation of flexion or extension under the pertinent diagnostic criteria.  The Board finds there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.

Ultimately, the Board finds that the Veteran's right knee disability warrants no increased rating for painful/limited motion, but a separate, 20 percent rating under Diagnostic Code 5258 for locking is awarded for the entire timeframe on appeal, and a separate 10 percent rating under Diagnostic Code 5257 for slight instability in the right knee is warranted beginning July 17, 2012.  In regards to the left knee, the Board finds that it warrants no increased rating for painful/limited motion, but a separate, 20 percent rating under Diagnostic Code 5258 for locking is awarded for the entire timeframe on appeal.  

Tension Headaches

During the Veteran's October 2007 VA examination, he reported in-service development of headaches.  He described them as initiating in the temporal area and in the cervical spine area.  He indicated that they occur about once weekly with stress and it is a throbbing type of sensation in his head.  He denied aura, but noted occasional nausea without emesis, photophobia, and phonophobia, lasting for about 12 hours and easing with rest and medication.  He reported being able to function when his headaches are present.  The examiner diagnosed the Veteran as having muscle contraction stress tension headaches.  

During the Veteran's December 2008 DRO hearing, he testified to having almost daily headaches, but not always the severe type.  He described severe headaches several times monthly that cause blurred vision, light sensitivity, and sound sensitivity.  He reported that during one of these severe attacks, he must retreat to the bedroom and lay in silence and dark because the pain is so severe.  The Veteran described the headaches as sometimes being pounding in nature or sometimes behind his eyes to the point where he cannot open his eyes.  He indicated that he feels as if his headaches are sometimes so severe that he is unable to function, and these occur at least once monthly, but have been as much as four or five a month.  The Veteran also stated that his headaches have remained steady in terms of severity, but his severe headaches have increased in frequency over the past year.  

During the Veteran's January 2009 VA examination, the Veteran reported that his current headaches begin over his temples or forehead, and are accompanied by heaviness of the eyelids with photo and phonophobia.  The Veteran has a history of headaches that begin over the neck and occipital area radiating to the rest of the head, and these occur two to three times monthly, and last three to six hours.  These were not found to be incapacitating, and there was no loss of function.  The more recent headaches he experiences occur three to four times monthly, sometimes so severe he has to go to bed to rest.  The Veteran advised that he has had to leave school once or twice per month due to these headaches and they can last anywhere from several hours to a few days.  The examiner indicated that these types of headaches are accompanied by a loss of function.  The examiner indicated that the Veteran's current migraine headaches are unrelated to his service-related headaches, but provided no rationale for that opinion.  

During the Veteran's December 2010 VA examination, he reported a history of migraine-like symptoms, and the examiner diagnosed migraines.  The examiner provided an addendum in April 2011 indicating that he needed more information regarding the Veteran's muscle contraction stress tension headaches, and the diagnosis of migraines was based upon the Veteran's history. 

The Veteran also submitted a headache log regarding his more severe headaches that he experiences.  He indicated that he averages four prostrating headaches per month, during which he must lay down in the dark and in silence.  He testified that his headaches have been prostrating all along inasmuch as he cannot function during a headache and must lie down and rest.  

Upon careful review of the evidence of record, the Board finds that throughout the entire timeframe on appeal, the Veteran's migraines were manifested by symptoms most analogous to those associated with a 30 percent rating under Diagnostic Code 8100.  The Veteran has consistently identified his headaches as being prostrating in nature, inasmuch as he is unable to function during a severe headache attack.  

The Board is aware that the January 2009 VA examiner opined that the Veteran's prostrating migraine headaches were unrelated to his service-connected headaches, but he failed to provide a detailed rationale.  Other records have treated the Veteran's tension headaches and migraines interchangeably.  As such, the Board finds that it cannot separate which headache symptoms the Veteran experiences due to his tension headaches and which have been identified as being migraine-like headaches.  As such, all reasonable doubt is resolved in the Veteran's favor, and a 30 percent rating is warranted for his service-connected headaches.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The Board acknowledges that the Veteran has had periods when his symptoms were less severe regarding his headaches.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable, 30 percent rating, as described above should be assigned for the entire time period in question. 

The Board finds that the Veteran is not entitled to the higher, 50 percent rating under Diagnostic Code 8100.  The evidence does not show very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  On review of the headache log and the statements provided to VA and treating personnel, his symptoms are not "very frequent" inasmuch as he averages 4 prostrating attacks a month, and have not caused economic problems.  

Thus, a 30 percent rating for his headaches is warranted throughout the initial rating period.  

Left Third Rib

During the Veteran's October 2007 VA examination, he reported injuring his left upper rib while throwing mailbags.  He denied any additional injury or surgery.  He reported continued pain in the medial portion of the left third rib that is exacerbated with sneezing, twisting, sitting up quickly, and performing pushups.  Flare-ups last 5 minutes are relieved with rest.  The Veteran reported being able to function when the pain is present, and his rib disability has no effect on his occupation or activities of daily living.  

Physical examination revealed tenderness at the costosternal junction (near the left third rib), but without any obvious palpable deformity.  There was no further tenderness along the rib itself.  X-ray of the ribs revealed no bony abnormality, but the sternum was not adequately visualized.  The radiologist opined that the Veteran's complaint appeared to be bony in nature.  The examiner diagnosed the Veteran as having left third rib costosternal condritis.  

During the Veteran's December 2008 DRO hearing, he described his left rib pain is exacerbated by any movement he makes.  He stated that the pain was initially limited to the left side, but has since spread to the right side of his sternum.  He described it as being painful both in movement and to touch.  

During the Veteran's January 2009 VA examination, he reported similar symptoms as in the previous VA examination and during his DRO hearing.  In addition, he reported that there is pain over the other third costochondral area that occurs when lifting, moving, coughing, or taking deep breaths.  Physical examination revealed mild tenderness over the left and right third costochondral joints without swelling.  The examiner noted that the Veteran's bone and muscle structure predisposes him to costochondral strains.  The examiner continued the diagnosis of left third rib costochondritis.  

The Veteran was afforded another VA examination for his costochondritis in January 2010, during which he reported recurrent pain along the left costochondral margin of the chest at the third rib level causing recurrent pain and discomfort two or three times a day.  The examiner noted the Veteran had mild tenderness at the costochondral margin of the left third rib.  

During the Veteran's December 2012 VA examination, he reported continued tenderness at the sternomanubrial joint of his breast bone with localized tenderness.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating for the entire initial rating period for his costochondritis.  A 10 percent rating is assigned by analogy to Diagnostic Code 5321 for slight muscle impairment.  As noted above, there are no rating criteria that directly address the Veteran's left third rib disability, and his costochondritis does not involve any muscles, but instead involves inflammation of the cartilage.  As noted above, the Veteran does not have removal of ribs (Diagnostic Code 5297) nor synovitis/degenerative arthritis (Diagnostic Codes 5020 and 5003) to warrant compensable ratings under other rating criteria.  The Board has considered whether alternative rating for costochondritis would result in a higher rating, but concludes it would not.  

Consideration has also been made as to whether he is entitled to a rating in excess of 10 percent, but finds that his symptoms are neither moderate, moderately severe, nor severe to warrant a higher rating.  The evidence shows continued mild tenderness in the area of the left third rib that is exacerbated by certain movements.  The Board finds, however, that his symptoms more nearly approximate a 10 percent rating for mild muscle impairment.  

In sum, the Board finds that the Veteran's costochondritis of the left third rib warrants a 10 percent rating for the entire initial rating period.  

Additional Considerations

Consideration has been given to assigning a staged rating (or additional staged ratings); however, at no time during the period in question have the disabilities warranted more than the ratings assigned above.  See Fenderson.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his bilateral knee, left third rib, and headache disabilities on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.  

The appeal for entitlement to service connection for right shoulder strain is dismissed

The appeal for entitlement to service connection for right thumb strain is dismissed

The appeal for entitlement to service connection for retropatellar pain syndrome of the right knee is dismissed

The Board having determined that the components of the Veteran's right knee disability warrant a 10 percent rating for painful motion; a separate 20 percent for pain, effusion and locking, throughout the entire initial rating period; and a separate 10 percent rating for instability, beginning July 17, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the components of the Veteran's left knee disability warrant a 10 percent rating for painful motion; a separate 20 percent rating for pain, effusion and locking, throughout the entire initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A 30 percent rating throughout the entire initial rating period for headaches is granted, subject to the criteria applicable to the payment of monetary benefits.  

A 10 percent rating throughout the entire initial rating period for left third rib costosternal condritis is granted, subject to the criteria applicable to the payment of monetary benefits.  





______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


